internal_revenue_service number release date index number --------------------- ------------------------ ------------------------------------------------------- --------------------------- ------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-114496-07 date date legend acquiring target target target shareholder shareholder --------------------------------------------- --------------------------------- ------------------------ -------------------------------------------------------- --------------------------------- ------------------------- --------------------------------------------------------- --------------------------------- ------------------------- ------------------------------------------------------------ --------------------------------- ------------------------- ------------------- -------------------------- ------------------- plr-114496-07 shareholder shareholder shareholder year date state x a b ----------------------- ------------------------- ---------------------- ------------------------- --------------------- ------------------------- ------------------------- ------------------------- ------- ----------------------- --------------- ------ ------ this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below summary of facts in year target target and target each filed an election to be taxed as a subchapter_s_corporation each target was incorporated in state x target target and target each file separate federal_income_tax returns are calendar_year corporations and use the accrual_method of accounting shareholder shareholder shareholder and shareholder own approximately a percent of the stock of each of target target and target shareholder owns b percent of the stock of each of target target and target shareholder shareholder shareholder shareholder and shareholder are referred to collectively as the shareholders target target target and the shareholders are individually and collectively referred to as the taxpayer s the proposed transaction for what is represented to be a valid business_purpose the taxpayers propose the following transaction the proposed transaction plr-114496-07 i effective on date the shareholders formed acquiring by simultaneously transferring to acquiring percent of the stock of target target and target the contributions in exchange for all of the stock of acquiring each of shareholder through shareholder will receive one share of acquiring common_stock or corresponding fractional share of acquiring common_stock for each share or corresponding fractional share of the common_stock of target target and target contributed ii immediately following its formation acquiring will elect under sec_1362 of the internal_revenue_code code to be taxed as a subchapter_s_corporation and acquiring will make qualified_subchapter_s_subsidiary qsub elections under sec_1_1361-3 of the income_tax regulations on behalf of each of target target and target the qsub elections will result in the deemed liquidation of each of target target and target for u s federal_income_tax purposes the liquidations representations in connection with the proposed transaction it has been represented that a the fair_market_value of the acquiring stock and other consideration received by each shareholder in each instance of target target and target will be approximately equal to the fair_market_value of the target target and target stock surrendered in each exchange b acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by each of target target and target immediately prior to the proposed transaction for purposes of this representation amounts paid_by each of target target and target to dissenters amounts used by each of target target and target to pay its respective reorganization expenses amounts paid_by each of target target and target to stockholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by each of target target and target immediately preceding the transfer will be included as assets of each of target target and target immediately prior to the proposed transaction c after the proposed transaction the stockholders of each of target target and target will be in control of acquiring within the meaning of sec_368 d at least percent of the proprietary interest in each of target target and target will be exchanged for stock of acquiring and will be preserved within the meaning of sec_1_368-1 plr-114496-07 e neither acquiring nor any person related to acquiring within the meaning of sec_1_368-1 has any plan or intention to reacquire any acquiring stock issued in the proposed transaction in exchange for any consideration other than acquiring stock f acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of each of target target or target acquired in the proposed transaction except for dispositions made it the ordinary course of business g the liabilities of each of target target and target assumed as determined under sec_357 by acquiring and the liabilities if any to which the transferred assets are subject were incurred by each of target target and target in the ordinary course of their businesses and are associated with the assets transferred h following the proposed transaction acquiring will continue the historic_business of each of target target and target or use a significant portion of each of target target and target 3's historic_business_assets in a business i at the time of the proposed transaction acquiring will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in acquiring that if exercised or converted would affect the acquisition or retention of control as defined in sec_368 j acquiring target target target and the shareholders will each pay their respective expenses if any incurred in connection with the proposed transaction k there is no intercorporate debt existing between acquiring and each of target target and target that was issued acquired or will be settled at a discount l no two parties to the transaction are investment companies as defined in sec_368 and iv m the fair_market_value of the assets of each of target target and target transferred to acquiring will equal or exceed the sum of the liabilities of each of target target and target to be assumed as determined under sec_357 by acquiring plus the amount of liabilities if any to which the transferred assets are subject n target target and target are not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 rulings plr-114496-07 provided that a valid s_corporation_election is made for acquiring a valid qsub election is made for each of each of target target and target and based on the information submitted and the representations set forth above we rule as follows the contributions and liquidations will be treated for federal_income_tax purposes as the transfer by each respective target of substantially_all of its assets to acquiring solely in exchange for acquiring stock and the assumption by acquiring of the liabilities of each respective target rev_rul c b the transfers by each of target target and target of substantially_all of its assets to acquiring solely in exchange for acquiring stock and the assumption by acquiring of the liabilities of each respective target will each constitute a reorganization within the meaning sec_368 of the code for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets acquiring target target and target will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by each of target target and target upon the transfer of all of their assets to acquiring in exchange for acquiring stock and the assumption by acquiring of each of the target target and target liabilities as described above sec_361 and sec_357 no gain_or_loss will be recognized by each of target target and target on the distribution of the acquiring stock to its shareholders sec_361 no gain_or_loss will be recognized by acquiring upon its receipt of the assets of each of target target and target in exchange for acquiring stock sec_1032 the basis of the each of target target and target assets in the hands of acquiring will be the same as the basis of such assets in the hands of each of target target and target immediately prior to the transfer sec_362 the holding_period of each respective target's assets in the hands of acquiring will include the period during which such assets were held by each of target target and target sec_1223 no gain_or_loss will be recognized by the shareholders upon their receipt of the acquiring stock in exchange for their target target and target stock as described above sec_354 the basis of the shares of the acquiring stock received by the shareholders will be the same as their bases in each of the target target and target stock surrendered in exchange therefore sec_358 plr-114496-07 the holding_period of the acquiring stock received by the shareholders will include the holding_period of the target target and target stock surrendered in exchange therefore provided that each of the target target and target stock is held as a capital_asset on the date of the exchange sec_1223 the taxable_year of each of target target and target will end on the effective date of the transaction sec_381 as provided in sec_381 acquiring will succeed to and take into account the items of each of target target and target described in sec_381 subject_to the provisions and limitations of sec_381 sec_382 sec_383 and sec_384 acquiring will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of each of target target and target as of the date of the transfers any deficit in earnings_and_profits of target target target or acquiring will be used only to offset the earnings_and_profits accumulated after the date of the transfers sec_381 and sec_1_381_c_2_-1 any loss or deduction disallowed under sec_1366 and sec_1_1366-2 with respect to any shareholder of target target and target will be available to that shareholder as a shareholder of acquiring therefore a shareholder will be entitled to recognize the suspended losses to the extent that shareholder has basis in the stock of acquiring to the extent a shareholder recognizes a loss that shareholder must reduce the shareholder’s basis in the acquiring stock under sec_1367 sec_1 c caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any material submitted in support of the request for rulings it is subject_to verification on examination transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not expressly covered by the above rulings in particular no opinion is expressed about ineligible shareholders of an s_corporation no opinion is expressed or implied about the tax treatment of the proposed the ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction is completed alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-114496-07 letter will be sent to your authorized representative in accordance with the power_of_attorney on file in this office a copy of this ruling sincerely _____________________________ lewis k brickates chief branch associate chief_counsel corporate
